

113 HR 3272 IH: District of Columbia Incentives for Business and Individual Investment Act
U.S. House of Representatives
2013-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3272IN THE HOUSE OF REPRESENTATIVESOctober 7, 2013Ms. Norton introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend certain tax incentives for investment in the District of Columbia.1.Short titleThis Act may be cited District of Columbia Incentives for Business and Individual Investment Act.2.Extension of certain tax incentives for investment in the District of Columbia(a)In generalSubsection (f) of section 1400 of the Internal Revenue Code of 1986 is amended by striking December 31, 2011 each place it appears and inserting December 31, 2015.(b)Tax-Exempt DC empowerment zone bondsSubsection (b) of section 1400A of such Code is amended to read as follows:(b)Period of applicabilityThis section shall apply to bonds issued—(1)during the period beginning on January 1, 1998, and ending on December 31, 2011, and(2)during the period beginning on the date of the enactment of this paragraph and ending on December 31, 2015..(c)Zero-Percent capital gains rate(1)Acquisition dateParagraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i)(I) of section 1400B(b) of such Code are each amended by striking January 1, 2012 and inserting January 1, 2016.(2)Limitation on period of gains(A)In generalParagraph (2) of section 1400B(e) of such Code is amended—(i)by striking December 31, 2016 and inserting December 31, 2020; and(ii)by striking 2016 in the heading and inserting 2020.(B)Partnerships and S-corpsParagraph (2) of section 1400B(g) of such Code is amended by striking December 31, 2016 and inserting December 31, 2020.(d)First-Time homebuyer creditSubsection (i) of section 1400C of such Code is amended by striking January 1, 2012 and inserting January 1, 2016.(e)Effective dates(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to periods after December 31, 2011.(2)Tax-exempt DC empowerment zone bondsThe amendment made by subsection (b) shall apply to bonds issued after the date of the enactment of this Act.(3)Acquisition dates for zero-percent capital gains rateThe amendments made by subsection (c) shall apply to property acquired or substantially improved after December 31, 2011.(4)Homebuyer creditThe amendment made by subsection (d) shall apply to homes purchased after December 31, 2011.